UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015  June 30, 2015 Item 1: Reports to Shareholders Semiannual Report | June 30, 2015 Vanguard Institutional Index Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 6 Performance Summary. 8 Financial Statements. 9 About Your Funds Expenses. 24 Trustees Approve Advisory Arrangement. 26 Glossary. 27 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended June 30, 2015 Total Returns Vanguard Institutional Index Fund Institutional Shares 1.22% Institutional Plus Shares 1.23 S&P 500 Index 1.23 Large-Cap Core Funds Average 1.01 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2014, Through June 30, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $188.67 $188.50 $2.486 $0.000 Institutional Plus Shares 188.68 188.51 2.505 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended June 30, 2015, Vanguard Institutional Index Fund returned about 1%. It closely tracked its target index, the Standard & Poor’s 500 Index, and slightly outpaced the average return of its large-capitalization core fund peers. U.S. stocks navigated several challenges during the half year to end the period with modest results. Large-cap stocks such as those held by your fund underperformed their small- and mid-cap counterparts. Five of the ten industry sectors represented in the index advanced, but the rest lost ground. Stocks of health care and consumer discretionary companies returned the most; energy, utilities, and industrials suffered the steepest declines. U.S. stocks held onto gains despite fading at the finish U.S. stocks traveled a choppy course en route to about a 2% return for the half year as Greece’s debt drama intensified. Mixed economic news, stock valuations perceived as high by some investors, and the strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies also unsettled markets. On the other side of the ledger, investors seemed reassured by the Federal Reserve’s careful approach to a potential rise in short-term interest rates. Other nations’ monetary stimulus programs and corporate earnings that generally surpassed forecasts further boosted investor confidence. 2 International stocks returned about 5% for U.S. investors; results would have been higher if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of the Pacific region, led by Japan, surpassed those of Europe and emerging markets. After bursting from the gate, bond prices lost momentum Strong results in January didn’t hold up for the broad U.S. taxable bond market, which returned –0.10% for the half year after declining in four other months. The yield of the 10-year Treasury note ended June at 2.33%, up from 2.19% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –5.43% as the dollar’s strength limited returns. Without this currency effect, returns were just marginally negative. As investors grew more confident about Europe’s economic growth, European bond yields bounced back from their very low (and in some cases, negative) levels. Returns were negligible for money market funds and savings accounts, which remained handcuffed by the Fed’s target of 0%–0.25% for short-term rates. Market Barometer Total Returns Periods Ended June 30, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.71% 7.37% 17.58% Russell 2000 Index (Small-caps) 4.75 6.49 17.08 Russell 3000 Index (Broad U.S. market) 1.94 7.29 17.54 FTSE All-World ex US Index (International) 4.61 -4.36 8.16 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -0.10% 1.86% 3.35% Barclays Municipal Bond Index (Broad tax-exempt market) 0.11 3.00 4.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 CPI Consumer Price Index 1.63% 0.12% 1.83% 3 Weakness across several sectors muted the fund’s performance Vanguard Institutional Index Fund offers investors broad exposure to the large-cap segment of the domestic stock market by investing in 500 of the largest U.S. companies. Together, these companies account for about three-fourths of the broad U.S. stock market’s value. As I mentioned, the health care and consumer discretionary sectors led performance for the most recent six months. Health care stocks, which were generally strong across the board, received a boost in late June from the Supreme Court’s decision to uphold a key provision of the Affordable Care Act. Stocks of managed care providers rose as speculation about consolidation within the industry intensified. Pharmaceutical companies and biotechnology firms also stood out amid a high level of merger and acquisition activity. Results in the consumer discretionary sector were mixed. Strength among internet retailers, media companies, and restaurants offset disappointing results from automobile manufacturers and apparel and luxury goods companies. Stocks in the information technology, telecommunication services, and materials sectors also added modestly to returns. The energy sector detracted the most from the index’s return. Oil and gas stocks, which pared their losses from earlier in the period as oil prices bounced back a bit, still declined more than 5%. Stocks in the utilities and industrial sectors also hurt returns. After hitting a peak in late January, utilities declined sharply, dropping more than 10% through the end of June. Investors searching for yield had lifted the stocks, which are known for paying relatively high dividends. But with a potential Fed rate hike on the horizon, the sector sharply reversed course. To some investors, higher rates can make dividend-paying stocks less attractive than bonds. Weakened demand and the strength of the U.S. dollar abroad weighed on the industrial sector. A long, cold winter in parts of the country took its toll on railroad stocks, which were among the hardest hit, and airline companies declined amid fears of increased capacity. Stocks in the consumer staples and financial sectors also lost ground. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: You’re planning for your financial future, but some factors—for example, the financial markets—are beyond your control. Although you can’t control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for investing success. 4 At Vanguard, as you know, we take minimizing costs seriously. Indeed, that’s one of our four investment principles. (You can read more in Vanguard’s Principles for Investing Success , available at vanguard.com/ research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays 0.25% of assets in portfolio expenses every year; in the other, the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesn’t represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long term—in this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of cash flows have gone into funds ranked in the lowest 20% in terms of their expenses. We’re pleased to see this trend, because it means investors are keeping more of their returns. In doing so, they’ve given themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 13, 2015 5 Institutional Index Fund Fund Profile As of June 30, 2015 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.06% 2.08% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 506 501 3,854 Median Market Cap $80.4B $80.4B $49.5B Price/Earnings Ratio 20.1x 20.0x 21.6x Price/Book Ratio 2.8x 2.8x 2.8x Return on Equity 18.9% 18.7% 17.4% Earnings Growth Rate 11.3% 11.3% 11.6% Dividend Yield 2.1% 2.1% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 6% — — Short-Term Reserves 0.0% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.98 Beta 1.00 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 4.0% Microsoft Corp. Systems Software 2.0 Exxon Mobil Corp. Integrated Oil & Gas 1.9 Google Inc. Internet Software & Services 1.7 Johnson & Johnson Pharmaceuticals 1.5 General Electric Co. Industrial Conglomerates 1.5 Wells Fargo & Co. Diversified Banks 1.4 JPMorgan Chase & Co. Diversified Banks 1.4 Berkshire Hathaway Inc. Multi-Sector Holdings 1.4 Procter & Gamble Co. Household Products 1.2 Top Ten 18.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 28, 2015. For the six months ended June 30, 2015, the annualized expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 6 Institutional Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 12.8% 12.8% 13.5% Consumer Staples 9.4 9.4 8.2 Energy 7.8 7.9 7.2 Financials 16.5 16.5 17.9 Health Care 15.4 15.4 15.1 Industrials 10.1 10.1 10.8 Information Technology 19.7 19.7 18.9 Materials 3.2 3.1 3.5 Telecommunication Services 2.3 2.3 2.0 Utilities 2.8 2.8 2.9 7 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2004, Through June 30, 2015 Average Annual Total Returns: Periods Ended June 30, 2015 Inception One Five Ten Date Year Years Years Institutional Shares 7/31/1990 7.41% 17.31% 7.90 % Institutional Plus Shares 7/7/1997 7.43 17.34 7.92 8 Institutional Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (12.7%) Walt Disney Co. 16,665,876 1,902,243 * Amazon.com Inc. 4,076,820 1,769,707 Comcast Corp. Class A 25,990,826 1,563,088 Home Depot Inc. 13,868,258 1,541,180 McDonald’s Corp. 10,233,518 972,901 Starbucks Corp. 16,019,944 858,909 NIKE Inc. Class B 7,435,080 803,137 Time Warner Inc. 8,803,835 769,543 Lowe’s Cos. Inc. 9,957,880 666,879 * Priceline Group Inc. 553,442 637,217 Ford Motor Co. 42,442,824 637,067 Twenty-First Century Fox Inc. Class A 18,891,177 614,813 Target Corp. 6,816,932 556,466 Time Warner Cable Inc. 3,018,189 537,751 * DIRECTV 5,368,249 498,120 TJX Cos. Inc. 7,264,218 480,673 General Motors Co. 14,414,048 480,420 * Netflix Inc. 647,259 425,210 Yum! Brands Inc. 4,616,649 415,868 Johnson Controls Inc. 6,991,501 346,289 CBS Corp. Class B 4,834,248 268,301 Delphi Automotive plc 3,082,849 262,320 VF Corp. 3,630,052 253,160 Dollar General Corp. 3,172,309 246,615 Viacom Inc. Class B 3,814,611 246,576 * O’Reilly Automotive Inc. 1,078,274 243,668 Macy’s Inc. 3,591,858 242,343 Carnival Corp. 4,815,438 237,834 * AutoZone Inc. 338,709 225,885 L Brands Inc. 2,618,644 224,496 Ross Stores Inc. 4,418,186 214,768 * Chipotle Mexican Grill Inc. Class A 331,499 200,554 Omnicom Group Inc. 2,608,630 181,274 * Dollar Tree Inc. 2,201,594 173,904 Marriott International Inc. Class A 2,201,869 163,797 * Under Armour Inc. Class A 1,795,161 149,788 Market Value • Shares ($000) Starwood Hotels & Resorts Worldwide Inc. 1,824,725 147,967 * CarMax Inc. 2,234,106 147,920 Genuine Parts Co. 1,625,201 145,504 Whirlpool Corp. 839,820 145,331 Hanesbrands Inc. 4,288,892 142,906 Royal Caribbean Cruises Ltd. 1,761,109 138,582 BorgWarner Inc. 2,416,036 137,327 Kohl’s Corp. 2,112,871 132,287 Tractor Supply Co. 1,456,752 131,020 * Mohawk Industries Inc. 663,475 126,657 * Bed Bath & Beyond Inc. 1,829,291 126,184 Harley-Davidson Inc. 2,232,319 125,791 Newell Rubbermaid Inc. 2,869,160 117,951 Expedia Inc. 1,063,148 116,255 Nordstrom Inc. 1,505,570 112,165 Tiffany & Co. 1,199,912 110,152 Gap Inc. 2,807,723 107,171 Wyndham Worldwide Corp. 1,281,907 105,001 Staples Inc. 6,841,009 104,736 * TripAdvisor Inc. 1,195,298 104,158 Coach Inc. 2,946,318 101,972 Best Buy Co. Inc. 3,126,648 101,960 PVH Corp. 883,035 101,726 DR Horton Inc. 3,557,917 97,345 Lennar Corp. Class A 1,906,459 97,306 Darden Restaurants Inc. 1,343,340 95,485 Mattel Inc. 3,607,947 92,688 Harman International Industries Inc. 759,876 90,380 Hasbro Inc. 1,196,353 89,475 * Michael Kors Holdings Ltd. 2,118,952 89,187 H&R Block Inc. 2,939,252 87,149 Goodyear Tire & Rubber Co. 2,880,796 86,856 * Discovery Communications Inc. 2,784,200 86,533 Wynn Resorts Ltd. 870,752 85,917 Ralph Lauren Corp. Class A 645,361 85,420 9 Institutional Index Fund Market Value • Shares ($000) Interpublic Group of Cos. Inc. 4,409,653 84,974 Family Dollar Stores Inc. 1,024,507 80,741 * News Corp. Class A 5,347,276 78,017 * TEGNA Inc. 2,417,551 77,531 Leggett & Platt Inc. 1,470,051 71,562 PulteGroup Inc. 3,496,733 70,459 Scripps Networks Interactive Inc. Class A 1,012,557 66,191 Garmin Ltd. 1,285,170 56,458 Cablevision Systems Corp. Class A 2,349,441 56,246 * Discovery Communications Inc. Class A 1,589,474 52,866 Comcast Corp. Special Class A 844,535 50,621 * AutoNation Inc. 801,921 50,505 ^ GameStop Corp. Class A 1,137,129 48,851 * Urban Outfitters Inc. 1,037,641 36,317 * Fossil Group Inc. 457,704 31,746 * Gannett Co. Inc. 2,827 40 24,840,353 Consumer Staples (9.4%) Procter & Gamble Co. 28,964,630 2,266,193 Coca-Cola Co. 41,881,232 1,643,001 PepsiCo Inc. 15,758,791 1,470,925 Philip Morris International Inc. 16,539,148 1,325,943 CVS Health Corp. 12,046,428 1,263,429 Wal-Mart Stores Inc. 16,847,988 1,195,028 Altria Group Inc. 20,995,766 1,026,903 Walgreens Boots Alliance Inc. 9,316,323 786,670 Mondelez International Inc. Class A 17,366,582 714,461 Costco Wholesale Corp. 4,692,233 633,733 Colgate-Palmolive Co. 9,078,255 593,809 Kraft Foods Group Inc. 6,323,569 538,389 Kimberly-Clark Corp. 3,887,426 411,950 Kroger Co. 5,233,782 379,501 General Mills Inc. 6,364,381 354,623 Reynolds American Inc. 4,438,103 331,349 Archer-Daniels- Midland Co. 6,623,657 319,393 Sysco Corp. 6,339,635 228,861 * Monster Beverage Corp. 1,569,791 210,383 Constellation Brands Inc. Class A 1,809,000 209,880 Estee Lauder Cos. Inc. Class A 2,383,737 206,575 ConAgra Foods Inc. 4,559,720 199,351 Mead Johnson Nutrition Co. 2,162,611 195,111 Kellogg Co. 2,675,397 167,747 Market Value • Shares ($000) Brown-Forman Corp. Class B 1,663,913 166,691 Whole Foods Market Inc. 3,825,589 150,881 Dr Pepper Snapple Group Inc. 2,047,228 149,243 Clorox Co. 1,400,702 145,701 Hershey Co. 1,567,068 139,203 Tyson Foods Inc. Class A 3,115,056 132,795 Molson Coors Brewing Co. Class B 1,704,812 119,013 JM Smucker Co. 1,034,925 112,196 McCormick & Co. Inc. 1,364,522 110,458 Coca-Cola Enterprises Inc. 2,285,844 99,297 Keurig Green Mountain Inc. 1,233,142 94,496 Campbell Soup Co. 1,897,788 90,430 Hormel Foods Corp. 1,439,343 81,136 18,264,748 Energy (7.8%) Exxon Mobil Corp. 44,638,452 3,713,919 Chevron Corp. 20,076,475 1,936,778 Schlumberger Ltd. 13,556,091 1,168,399 ConocoPhillips 13,163,470 808,369 Kinder Morgan Inc. 18,518,612 710,930 Occidental Petroleum Corp. 8,200,858 637,781 EOG Resources Inc. 5,860,761 513,110 Phillips 66 5,790,311 466,467 Anadarko Petroleum Corp. 5,423,131 423,330 Williams Cos. Inc. 7,197,349 413,056 Halliburton Co. 9,084,518 391,270 Valero Energy Corp. 5,430,517 339,950 Marathon Petroleum Corp. 5,800,516 303,425 Baker Hughes Inc. 4,641,081 286,355 Devon Energy Corp. 4,126,025 245,457 Spectra Energy Corp. 7,167,862 233,672 Apache Corp. 4,026,301 232,036 Pioneer Natural Resources Co. 1,594,090 221,084 National Oilwell Varco Inc. 4,141,414 199,947 Marathon Oil Corp. 7,206,684 191,265 Noble Energy Inc. 4,132,260 176,365 Hess Corp. 2,608,208 174,437 Cabot Oil & Gas Corp. 4,416,316 139,291 EQT Corp. 1,626,800 132,324 Tesoro Corp. 1,344,759 113,511 Cimarex Energy Co. 998,856 110,184 * Cameron International Corp. 2,043,869 107,037 * FMC Technologies Inc. 2,462,552 102,171 * Southwestern Energy Co. 4,126,802 93,802 ONEOK Inc. 2,229,256 88,011 Range Resources Corp. 1,775,642 87,681 10 Institutional Index Fund Market Value • Shares ($000) Helmerich & Payne Inc. 1,149,612 80,956 Murphy Oil Corp. 1,782,606 74,103 * Newfield Exploration Co. 1,734,768 62,660 ^ Chesapeake Energy Corp. 5,514,933 61,602 ^ Transocean Ltd. 3,639,523 58,669 Ensco plc Class A 2,497,158 55,612 CONSOL Energy Inc. 2,438,394 53,011 Noble Corp. plc 2,578,668 39,686 ^ Diamond Offshore Drilling Inc. 717,260 18,512 15,266,225 Financials (16.4%) Wells Fargo & Co. 50,026,493 2,813,490 JPMorgan Chase & Co. 39,620,448 2,684,682 * Berkshire Hathaway Inc. Class B 18,332,437 2,495,228 Bank of America Corp. 112,123,239 1,908,338 Citigroup Inc. 32,393,382 1,789,410 Goldman Sachs Group Inc. 4,289,512 895,607 American International Group Inc. 14,235,915 880,064 US Bancorp 18,929,694 821,549 American Express Co. 9,326,856 724,883 MetLife Inc. 11,913,056 667,012 Morgan Stanley 16,405,756 636,379 Simon Property Group Inc. 3,323,359 575,008 PNC Financial Services Group Inc. 5,529,663 528,912 Capital One Financial Corp. 5,834,023 513,219 Bank of New York Mellon Corp. 11,973,903 502,545 BlackRock Inc. 1,355,776 469,071 Prudential Financial Inc. 4,836,575 423,297 American Tower Corporation 4,517,270 421,416 Charles Schwab Corp. 12,341,138 402,938 ACE Ltd. 3,487,036 354,562 State Street Corp. 4,395,419 338,447 Travelers Cos. Inc. 3,402,673 328,902 Marsh & McLennan Cos. Inc. 5,748,492 325,939 CME Group Inc. 3,387,844 315,273 BB&T Corp. 7,804,277 314,590 Aon plc 3,008,041 299,842 McGraw Hill Financial Inc. 2,922,353 293,550 Crown Castle International Corp. 3,603,297 289,345 Aflac Inc. 4,632,626 288,149 Public Storage 1,550,663 285,896 Allstate Corp. 4,367,062 283,291 Equity Residential 3,886,313 272,703 Market Value • Shares ($000) Discover Financial Services 4,724,622 272,233 Intercontinental Exchange Inc. 1,193,193 266,810 Health Care REIT Inc. 3,747,987 245,980 Ameriprise Financial Inc. 1,936,677 241,949 SunTrust Banks Inc. 5,511,784 237,117 Chubb Corp. 2,453,106 233,389 AvalonBay Communities Inc. 1,411,449 225,648 Ventas Inc. 3,532,950 219,361 T. Rowe Price Group Inc. 2,805,397 218,064 Prologis Inc. 5,595,341 207,587 Moody’s Corp. 1,899,631 205,084 Franklin Resources Inc. 4,164,528 204,187 Boston Properties Inc. 1,638,055 198,270 Hartford Financial Services Group Inc. 4,483,705 186,388 Fifth Third Bancorp 8,647,928 180,050 HCP Inc. 4,929,526 179,780 Northern Trust Corp. 2,342,270 179,090 Vornado Realty Trust 1,869,614 177,482 M&T Bank Corp. 1,419,764 177,371 Weyerhaeuser Co. 5,528,220 174,139 Invesco Ltd. 4,598,869 172,412 General Growth Properties Inc. 6,718,419 172,395 Host Hotels & Resorts Inc. 8,090,097 160,427 Lincoln National Corp. 2,701,668 159,993 Progressive Corp. 5,700,686 158,650 * Berkshire Hathaway Inc. Class A 759 155,481 Principal Financial Group Inc. 2,926,312 150,091 Essex Property Trust Inc. 697,804 148,283 Regions Financial Corp. 14,311,746 148,270 KeyCorp 9,057,968 136,051 * Affiliated Managers Group Inc. 584,334 127,735 Loews Corp. 3,172,514 122,174 XL Group plc Class A 3,274,228 121,801 SL Green Realty Corp. 1,063,430 116,860 Macerich Co. 1,504,107 112,206 * CBRE Group Inc. Class A 2,986,710 110,508 Realty Income Corp. 2,483,117 110,226 Kimco Realty Corp. 4,401,337 99,206 Huntington Bancshares Inc. 8,622,042 97,515 Comerica Inc. 1,897,918 97,401 Unum Group 2,660,767 95,122 * E*TRADE Financial Corp. 3,091,383 92,587 Leucadia National Corp. 3,367,357 81,759 Cincinnati Financial Corp. 1,578,693 79,219 Torchmark Corp. 1,346,685 78,404 Plum Creek Timber Co. Inc. 1,872,522 75,968 11 Institutional Index Fund Market Value • Shares ($000) Navient Corp. 4,154,388 75,651 Zions Bancorporation 2,165,366 68,718 Iron Mountain Inc. 1,996,814 61,901 NASDAQ OMX Group Inc. 1,262,071 61,602 Apartment Investment & Management Co. 1,665,424 61,504 Legg Mason Inc. 1,039,269 53,554 People’s United Financial Inc. 3,293,888 53,394 Hudson City Bancorp Inc. 5,134,758 50,731 Assurant Inc. 723,579 48,480 * Genworth Financial Inc. Class A 5,300,612 40,126 32,129,921 Health Care (15.4%) Johnson & Johnson 29,605,706 2,885,372 Pfizer Inc. 65,740,837 2,204,290 Gilead Sciences Inc. 15,689,955 1,836,980 Merck & Co. Inc. 30,162,871 1,717,172 * Allergan plc 4,189,874 1,271,459 Amgen Inc. 8,117,497 1,246,198 UnitedHealth Group Inc. 10,162,839 1,239,866 AbbVie Inc. 18,358,637 1,233,517 Bristol-Myers Squibb Co. 17,797,195 1,184,225 Medtronic plc 15,214,545 1,127,398 * Biogen Inc. 2,511,401 1,014,455 * Celgene Corp. 8,467,958 980,039 Eli Lilly & Co. 10,426,341 870,495 Abbott Laboratories 15,894,639 780,109 * Express Scripts Holding Co. 7,786,338 692,517 McKesson Corp. 2,472,200 555,775 Thermo Fisher Scientific Inc. 4,249,869 551,463 Aetna Inc. 3,728,285 475,207 Anthem Inc. 2,824,421 463,601 Cigna Corp. 2,747,902 445,160 * Alexion Pharmaceuticals Inc. 2,390,555 432,141 * Regeneron Pharmaceuticals Inc. 804,938 410,623 Baxter International Inc. 5,810,852 406,353 * Vertex Pharmaceuticals Inc. 2,602,551 321,363 Becton Dickinson and Co. 2,235,592 316,672 Humana Inc. 1,599,230 305,901 Stryker Corp. 3,191,856 305,046 * Mylan NV 4,394,975 298,243 Cardinal Health Inc. 3,532,352 295,481 Perrigo Co. plc 1,561,687 288,647 * HCA Holdings Inc. 3,096,661 280,929 Zoetis Inc. 5,338,158 257,406 * Boston Scientific Corp. 14,314,417 253,365 AmerisourceBergen Corp. Class A 2,228,341 236,962 * Cerner Corp. 3,269,664 225,803 Market Value • Shares ($000) St. Jude Medical Inc. 2,990,904 218,545 Zimmer Biomet Holdings Inc. 1,819,464 198,740 * Intuitive Surgical Inc. 393,549 190,675 * Endo International plc 2,165,080 172,449 * Hospira Inc. 1,844,874 163,659 * Edwards Lifesciences Corp. 1,148,451 163,574 * Mallinckrodt plc 1,249,064 147,040 * DaVita HealthCare Partners Inc. 1,836,071 145,913 Universal Health Services Inc. Class B 973,347 138,313 Agilent Technologies Inc. 3,557,799 137,260 CR Bard Inc. 792,838 135,337 * Laboratory Corp. of America Holdings 1,072,090 129,959 * Henry Schein Inc. 892,903 126,899 * Waters Corp. 883,013 113,361 Quest Diagnostics Inc. 1,533,761 111,228 * Varian Medical Systems Inc. 1,064,283 89,751 DENTSPLY International Inc. 1,491,316 76,877 PerkinElmer Inc. 1,206,255 63,497 * Tenet Healthcare Corp. 1,057,294 61,196 Patterson Cos. Inc. 913,087 44,422 *,2 Baxalta Inc. 8,600 275 30,039,203 Industrials (10.1%) General Electric Co. 107,572,921 2,858,212 3M Co. 6,772,505 1,044,997 United Technologies Corp. 8,838,831 980,492 Boeing Co. 6,866,137 952,471 Union Pacific Corp. 9,348,218 891,540 Honeywell International Inc. 8,345,875 851,029 United Parcel Service Inc. Class B 7,409,043 718,010 Danaher Corp. 6,574,758 562,734 Caterpillar Inc. 6,444,917 546,658 Lockheed Martin Corp. 2,856,535 531,030 FedEx Corp. 2,814,507 479,592 General Dynamics Corp. 3,334,304 472,438 Emerson Electric Co. 7,135,349 395,512 Delta Air Lines Inc. 8,769,019 360,231 Deere & Co. 3,564,673 345,951 CSX Corp. 10,548,446 344,407 Eaton Corp. plc 4,987,202 336,586 Illinois Tool Works Inc. 3,611,754 331,523 Northrop Grumman Corp. 2,069,053 328,214 Raytheon Co. 3,258,029 311,728 American Airlines Group Inc. 7,396,982 295,398 Precision Castparts Corp. 1,475,854 294,979 12 Institutional Index Fund Market Value  Shares ($000) Norfolk Southern Corp. PACCAR Inc. Southwest Airlines Co. Cummins Inc. Waste Management Inc. Ingersoll-Rand plc Roper Technologies Inc. Rockwell Automation Inc. Nielsen NV Tyco International plc Stanley Black & Decker Inc. Parker-Hannifin Corp. WW Grainger Inc. Pall Corp. AMETEK Inc. Textron Inc. Pentair plc Rockwell Collins Inc. Equifax Inc. Fastenal Co. * Stericycle Inc. Dover Corp. Kansas City Southern Republic Services Inc. Class A L-3 Communications Holdings Inc. Snap-on Inc. CH Robinson Worldwide Inc. Expeditors International of Washington Inc. 3 Masco Corp. * United Rentals Inc. Cintas Corp. Fluor Corp. JB Hunt Transport Services Inc. Robert Half International Inc. Flowserve Corp. Xylem Inc. * Quanta Services Inc. Allegion plc ADT Corp. * Jacobs Engineering Group Inc. Ryder System Inc. Dun & Bradstreet Corp. Pitney Bowes Inc. Joy Global Inc. Information Technology (19.6%) Apple Inc. Microsoft Corp. Market Value  Shares ($000) * Facebook Inc. Class A * Google Inc. Class A * Google Inc. Class C International Business Machines Corp. Intel Corp. Cisco Systems Inc. Visa Inc. Class A Oracle Corp. QUALCOMM Inc. MasterCard Inc. Class A * eBay Inc. Accenture plc Class A Hewlett-Packard Co. Texas Instruments Inc. EMC Corp. * Salesforce.com inc * Adobe Systems Inc. Automatic Data Processing Inc. * Cognizant Technology Solutions Corp. Class A * Yahoo! Inc. Avago Technologies Ltd. Class A Broadcom Corp. Class A Intuit Inc. TE Connectivity Ltd. Corning Inc. Applied Materials Inc. * Electronic Arts Inc. * Micron Technology Inc. Analog Devices Inc. Skyworks Solutions Inc. * Fiserv Inc. * Alliance Data Systems Corp. Amphenol Corp. Class A Fidelity National Information Services Inc. Western Digital Corp. Symantec Corp. Altera Corp. Paychex Inc. Seagate Technology plc Equinix Inc. * Red Hat Inc. Lam Research Corp. * Akamai Technologies Inc. SanDisk Corp. * Qorvo Inc. Xilinx Inc. * Autodesk Inc. * Citrix Systems Inc. Xerox Corp. Motorola Solutions Inc. 13 Institutional Index Fund Market Value • Shares ($000) Linear Technology Corp. 2,557,105 113,101 Western Union Co. 5,513,231 112,084 NVIDIA Corp. 5,457,558 109,751 NetApp Inc. 3,329,383 105,075 Microchip Technology Inc. 2,160,481 102,461 Harris Corp. 1,315,983 101,212 CA Inc. 3,375,965 98,882 Juniper Networks Inc. 3,746,774 97,304 Computer Sciences Corp. 1,468,201 96,373 KLA-Tencor Corp. 1,705,411 95,861 * F5 Networks Inc. 767,031 92,312 Total System Services Inc. 1,748,447 73,033 * VeriSign Inc. 1,117,787 68,990 * Teradata Corp. 1,513,205 55,989 FLIR Systems Inc. 1,493,214 46,021 * First Solar Inc. 805,810 37,857 38,299,598 Materials (3.1%) Dow Chemical Co. 11,570,219 592,048 4 EI du Pont de Nemours & Co. 9,664,805 587,189 Monsanto Co. 5,083,179 541,816 LyondellBasell Industries NV Class A 4,194,229 434,187 Praxair Inc. 3,078,206 368,000 PPG Industries Inc. 2,902,514 332,976 Ecolab Inc. 2,861,268 323,524 Air Products & Chemicals Inc. 2,063,820 282,393 Sherwin-Williams Co. 845,713 232,588 International Paper Co. 4,515,029 214,870 Freeport-McMoRan Inc. 11,104,679 206,769 Sigma-Aldrich Corp. 1,275,250 177,706 CF Industries Holdings Inc. 2,512,931 161,531 Mosaic Co. 3,313,874 155,255 Nucor Corp. 3,407,637 150,175 Alcoa Inc. 13,052,136 145,531 Newmont Mining Corp. 5,646,935 131,912 Eastman Chemical Co. 1,590,748 130,155 Vulcan Materials Co. 1,416,596 118,895 Sealed Air Corp. 2,244,144 115,304 Ball Corp. 1,472,119 103,269 International Flavors & Fragrances Inc. 863,778 94,402 Martin Marietta Materials Inc. 662,976 93,818 MeadWestvaco Corp. 1,788,284 84,389 Rock-Tenn Co. Class A 1,382,400 83,221 Airgas Inc. 724,249 76,611 FMC Corp. 1,423,003 74,779 Avery Dennison Corp. 969,985 59,111 * Owens-Illinois Inc. 1,718,365 39,419 Allegheny Technologies Inc. 1,163,887 35,149 6,146,992 Market Value • Shares ($000) Telecommunication Services (2.3%) Verizon Communications Inc. 43,543,026 2,029,540 AT&T Inc. 55,441,822 1,969,294 CenturyLink Inc. 6,019,407 176,850 * Level 3 Communications Inc. 3,141,388 165,457 Frontier Communications Corp. 12,290,383 60,837 4,401,978 Utilities (2.8%) Duke Energy Corp. 7,383,314 521,410 NextEra Energy Inc. 4,741,736 464,832 Dominion Resources Inc. 6,336,353 423,712 Southern Co. 9,697,251 406,315 Exelon Corp. 9,195,465 288,922 American Electric Power Co. Inc. 5,231,070 277,090 PG&E Corp. 5,126,422 251,707 Sempra Energy 2,484,941 245,860 Public Service Enterprise Group Inc. 5,401,256 212,161 PPL Corp. 7,133,495 210,224 Edison International 3,478,796 193,352 Consolidated Edison Inc. 3,127,144 180,999 Xcel Energy Inc. 5,412,538 174,176 NiSource Inc. 3,388,862 154,498 Eversource Energy 3,391,777 154,021 WEC Energy Group Inc. 3,365,783 151,359 FirstEnergy Corp. 4,506,233 146,678 DTE Energy Co. 1,914,867 142,926 Entergy Corp. 1,916,886 135,140 Ameren Corp. 2,587,402 97,493 AES Corp. 7,277,497 96,500 CMS Energy Corp. 2,943,058 93,707 CenterPoint Energy Inc. 4,594,017 87,424 NRG Energy Inc. 3,561,296 81,482 SCANA Corp. 1,526,278 77,306 Pepco Holdings Inc. 2,694,120 72,580 Pinnacle West Capital Corp. 1,180,071 67,134 AGL Resources Inc. 1,278,184 59,512 TECO Energy Inc. 2,507,527 44,283 5,512,803 Total Common Stocks (Cost $123,587,841) 194,591,017 Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 5,6 Vanguard Market Liquidity Fund, 0.137% 671,354,199 671,354 14 Institutional Index Fund Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.0%) 7 Fannie Mae Discount Notes, 0.070%, 7/15/15 4,600 4,600 Federal Home Loan Bank Discount Notes, 0.088%, 9/4/15 15,000 14,997 Freddie Mac Discount Notes, 0.066%, 7/20/15 10,000 10,000 Freddie Mac Discount Notes, 0.118%, 7/31/15 20,000 19,999 49,596 Total Temporary Cash Investments (Cost $720,949) 720,950 Total Investments (100.0%) (Cost $124,308,790) 195,311,967 Other Assets and Liabilities (0.0%) Other Assets 933,073 Liabilities 6 (955,590) (22,517) Net Assets (100%) 195,289,450 At June 30, 2015, net assets consisted of: Amount ($000) Paid-in Capital 124,973,678 Undistributed Net Investment Income 120,554 Accumulated Net Realized Losses (799,535) Unrealized Appreciation (Depreciation) Investment Securities 71,003,177 Futures Contracts (8,424) Net Assets 195,289,450 Institutional Shares—Net Assets Applicable to 556,790,102 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 104,957,368 Net Asset Value Per Share— Institutional Shares $188.50 Institutional Plus Shares—Net Assets Applicable to 479,177,195 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 90,332,082 Net Asset Value Per Share— Institutional Plus Shares $188.51 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
